Name: 86/55/EEC: Commission Decision of 11 February 1986 amending Decision 83/421/EEC as regards the list of establishments in Norway approved for the purpose of importing fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: health;  agri-foodstuffs;  Europe
 Date Published: 1986-03-11

 Avis juridique important|31986D005586/55/EEC: Commission Decision of 11 February 1986 amending Decision 83/421/EEC as regards the list of establishments in Norway approved for the purpose of importing fresh meat into the Community Official Journal L 068 , 11/03/1986 P. 0017 - 0018*****COMMISSION DECISION of 11 February 1986 amending Decision 83/421/EEC as regards the list of establishments in Norway approved for the purpose of importing fresh meat into the Community (86/55/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals, swine and fresh meat from third countries (1), as last amended by Directive 83/91/EEC (2), and in particular Articles 4 (1) and 18 (1) thereof, Having regard to Council Directive 77/96/EEC of 21 December 1976 on the examination for trichinae (Trichinella spiralis) upon importation from third countries countries fresh meat derived from domestic swine (3), as last amended by Directive 84/319/EEC (4), and in particular Article 4 thereof, Whereas a list of establishments in Norway, approved for the purpose of importing fresh meat into the Community, was drawn up initially by Commission Decision 83/421/EEC (5), as last amended by Decision 85/493/EEC (6); Whereas a routine inspection pursuant to Article 5 of Directive 72/462/EEC and Article 3 (1) of Commission Decision 83/196/EEC of 8 April 1983 concerning on-the-spot inspections to be carried out in respect of the importation of bovine animals, swine and fresh meat from non-member countries (7) has revealed that the level of hygiene of one establishment has altered since the last inespection; Whereas this same inspection has shown that a further establishment complies with the conditions of Article 2 of Directive 77/96/EEC; whereas, therefore, this establishment may be authorized to carry out the examination to detect the presence of trichinae in fresh pigmeat; Whereas the list of establishments should therefore be amended; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 83/421/EEC shall be replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 11 February 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 59, 5. 3. 1983, p. 34. (3) OJ No L 26, 31. 1. 1977, p. 67. (4) OJ No L 167, 27. 6. 1984, p. 34. (5) OJ No L 238, 27. 8. 1983, p. 35. (6) OJ No L 296, 8. 11. 1985, p. 52. (7) OJ No L 108, 26. 4. 1983, p. 18. ANNEX LIST OF ESTABLISHMENTS 1.2.3 // // // // Approval No // Establishment // Address // // // // // // I. BOVINE MEAT Slaughterhouses and cutting premises 1.2.3 // // // // 13 // Agro Fellesslakteri // Egersund // 20 // Boendernes Salgslag // Trondheim // 21 // Boendernes Salgslag // Steinkjer // 22 // Boendernes Salgslag // Fosen // // // II. PIGMEAT (1) Slaughterhouses and cutting premises 1.2.3 // // // // 13 T // Agro Fellesslakteri // Egersund // 20 T // Boendernes Salgslag // Trondheim // 21 T // Boendernes Salgslag // Steinkjer // // // (1) The establishments with the indication 'T' are authorized, within the meaning of Article 4 of Directive 77/96/EEC, to perform the examination for detection of trichinae provided for in Article 2 of the aforementioned Directive.